Title: Thomas Jefferson to Timothy Dwight Porter, 26 March 1820
From: Jefferson, Thomas
To: Porter, Timothy Dwight


					
						
							Monticello
							Mar. 26. 20.
						
					
					Th: Jefferson returns his thanks to mr Porter for the copy of the constn of the Amer. geolog. soc. which he has had the kindness to send him. the names of it’s officers as subjoined to it are a sufficient pledge to the world of it’s future utility usefulness & celebrity. he salutes the Society & mr Porter with the most respectful considn
				